Citation Nr: 0823554	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  07-02 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for bilateral hearing 
loss. 




REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey, wherein the RO denied service 
connection for PTSD and bilateral hearing loss.  The veteran 
timely appealed the RO's September rating action to the 
Board. 

In June 2008, the veteran's motion to have his case advanced 
on the Board's docket due to his advanced age was granted.  
38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900(c) (2007).



FINDINGS OF FACT


1.  There is no verified stressor event to support a 
diagnosis of PTSD.

2.  Competent clinical evidence of record does not establish 
that the veteran's bilateral hearing loss is etiologically 
related to his period of military service. 


CONCLUSIONS OF LAW

1.  Service connection for PTSD is not warranted.  38 
U.S.C.A. §§ 1110, 1154(b) 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).

2.  The criteria for service connection for a bilateral 
hearing loss are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).

       Duty to Notify

Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  The veteran should be informed as to 
what portion of the information and evidence VA will seek to 
provide, and what portion of such the claimant is expected to 
provide.  Proper notification should also invite the claimant 
to provide any evidence in his possession that pertains to 
the claim in accordance with 38 C.F.R. § 3.159(b)(1).  See, 
also, the United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 120-21 (2004).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  The Federal Circuit further held that such a 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal. Id.

With regard to the issues on appeal, VA provided the veteran 
with pre-adjudication notice on the Pelegrini II VCAA 
elements in a November 2005 letter.  The letter informed the 
veteran to let VA know of any evidence he thought would 
support his claims, that it was his responsibility to make 
sure that VA received all requested records not in the 
possession of a Federal entity, and told him where to send 
what "we need."  

In addition, the Court has also held that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  While the RO 
has not provided full notification regarding effective dates 
and degree of disability, there is no prejudice to the 
veteran, since the claims for service connection for PTSD and 
bilateral hearing loss are being denied.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993);

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial agency of original jurisdiction 
(AOJ) decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  Here, the veteran was 
provided pre-adjudication VCAA notice via a November 2005 
letter.  Id. 
	
       Duty to Assist

Regarding VA's duty to assist the appellant with his service 
connection claims on appeal, relevant service medical and 
personnel records, post-service VA treatment and examination 
reports and statements of the veteran have been associated 
with the claims file.  On VCAA response form, dated in 
February 2006, the veteran indicated that he did not have any 
further information to submit in support of the instant 
service connection claims.  

Regarding the claim for service connection for PTSD, in 
January and July 2006, the RO sent the veteran letters 
informing him that the information on his PTSD questionnaire 
concerning his in-service stressor(s) was insufficient to be 
verified through the [United States] Joint Service Research 
Records Center (JSRRC).  In a July 2006 internal memorandum, 
VA determined that the information required to verify the 
stressful events alleged by the veteran was insufficient to 
verify with the JSRRC.  In August 2006, the veteran responded 
that he was unable to remember any additional information 
surrounding his claimed in-service stressors.  (See, VA Form 
21-4138, Statement in Support of Claim, received by the RO in 
August 2006).  

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of the duty to assist could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 
(Fed. Cir. 2004).

II.  Relevant Laws and Regulations

	Service Connection-general criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military duty.  38 U.S.C.A. §§ 1110, 1131. Service connection 
may also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

	Presumptive criteria 

Service connection may also be granted for an organic disease 
of the nervous system, such as a sensorineural hearing loss, 
when it is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.
	
       PTSD criteria

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. 38 C.F.R. § 
3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

	Combat criteria

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 
38 C.F.R. § 3.304(f)(1). See also 38 U.S.C.A. § 1154(b).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality. The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran 's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-
396 (1996).

The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Just 
because a physician or other health professional accepted 
appellant's description of his inservice experiences as 
credible and diagnosed the appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992). 

That being said, a stressor need not be corroborated in every 
detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  The 
fact that a veteran who had a noncombatant military 
occupational specialty, was stationed with a unit that was 
present while enemy attacks occurred would strongly suggest 
that he was, in fact, exposed to such attacks.  Pentecost v. 
Principi, 16 Vet. App. 124 (2002) (base subjected to rocket 
attacks during time that veteran was stationed at the base).  
In other words, the veteran's presence with the unit at the 
time such attacks occurred corroborates his statement that he 
experienced such attacks personally.  

	Hearing Loss Criteria

Impaired hearing will be considered to be a disability for VA 
service connection purposes when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, and 4000 
hertz is 40 decibels or greater; or the thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or speech recognition scores are less than 94 percent.  38 
C.F.R. § 3.385.

III.  Analysis

1.  PTSD

The veteran contends that his current PTSD is the result of 
stressful events that occurred in 1945 while assigned to the 
3117th Signal Service Battalion in Iwo Jima.  He maintains 
that his unit was under a constant threat of receiving enemy 
sniper attacks and having soldiers sneaking into their base 
camp.  He reported dangers including landmines and grenades.  
He contends that he saw a couple of his friends killed, but 
he was unable to recall their names.  (See, VA Form 21-4138, 
Statement in Support of Claim, dated and signed by the 
veteran in August 2005, and letter from the veteran, received 
by the RO in February 2006).  

Service personnel records to include, but not limited to, the 
veteran's DD 214, reflect that he served in the United States 
Army from August 1943 to August 1946; he served in the 
Pacific Theater of Operations from February 21, 1944 to 
February 6, 1946.  His this military occupational specialty 
was a mess sergeant (824), which included supervising and 
controlling the activities of mess personnel in a garrison or 
field kitchen installation.  He was assigned he 3117th Signal 
Service Battalion.  (Notably, amongst other awards, the 
veteran was awarded the, the Asiatic-Pacific Area Campaign 
Medal).  These records, however, do not denote that the 
veteran received any medals, awards or decorations indicative 
of combat.  

The veteran's service medical records are devoid of any 
psychiatric treatment, diagnosis, or complaints while on 
active duty.  

Review of post-service medical evidence shows that a VA 
psychiatrist has diagnosed the veteran with combat-related 
PTSD based on the appellant's reported (but uncorroborated) 
World War II stressor events, which are consistent with those 
noted above.  

At the outset, the Board finds that the circumstances of the 
veteran's service during World War II do not support a 
finding that the veteran engaged in combat.  In reaching the 
foregoing determination, the Board observes that the veteran 
did not receive any medals or awards denoting combat.  
Additionally, the veteran himself has not alleged that he 
"engaged in combat with the enemy" or that he engaged in a 
fight or encounter with a hostile foe.  Rather, he asserts 
exposure to combat-like settings, in the form of hostile 
sniper attacks and dangers from landmines and grenades.  As 
is discussed below, however, the veteran cannot provide 
specific enough dates or locations to allow for JSRRC to 
verify any attacks or stressor events.  There is no 
allegation of any specific fight or battle at that time.  The 
veteran cannot provide any names or dates of his fellow 
service comrades that were killed or wounded.  Without any 
evidence to show that the veteran actually engaged in combat, 
the combat presumptions do not apply, and corroborating 
evidence of the alleged stressor is required.

Thus, as the Board has determined that the veteran did not 
engage in combat with the enemy, there must be independent 
evidence verifying his claimed in-service stressors.  In 
letters to the veteran, dated in January 2006, the RO 
requested that the veteran furnish specific details 
surrounding his stressors, such as the location and 
approximate time (i.e., 2-month specific date range) of the 
stressful event(s) in question, units of assignment at the 
time of said stressful events occurred and names of person(s) 
wounded or killed.  The RO informed the veteran that this 
information was necessary to obtain supportive evidence of 
the stressful event(s), and that failure to provide such 
evidence, might result in denial of his [PTSD] claim.  On VA 
Form 21-0781, PTSD Questionnaire, dated and signed by the 
veteran in February 2006, he indicated that the alleged 
stressful incidents occurred in 1945 while assigned to 
Headquarters and Headquarters Company, 3117th Signal Service 
Battalion in Iwo Jima.  The veteran, however, did not provide 
a 2-month specific date range, as requested by the RO and 
deemed necessary for verification by JSRRC.

In July 2006, the RO sent the veteran a second letter 
informing him that the information on his PTSD questionnaire 
concerning his in-service stressor(s) was insufficient to 
allow the reported events to be verified through the JSRRC.  
The RO enclosed another VA Form 21-7081.  In a July 2006 
internal memorandum, VA determined that the information 
required to verify the stressful events alleged by the 
veteran was insufficient to allow for such verification by 
the JSRRC.  The veteran responded, indicating that he was 
unable to remember any additional information surrounding his 
claimed in-service stressors.  (See, VA Form 21-4138, 
Statement in Support of Claim, received by the RO in August 
2006).  

Unfortunately, in this matter, the Board must find that there 
is no evidence supporting a finding that the veteran was 
exposed to a verified stressor event during service.  While 
he has been diagnosed with PTSD due to reports of an 
inservice stressor event, this diagnosis was invalid in the 
absence of any verification of the stressor.  There cannot be 
a valid diagnosis of PTSD based upon only an unverified 
allegation of stress.  In the absence of a stressor or a 
valid diagnosis of PTSD, the claim must be denied.  38 C.F.R. 
§ 3.304(f).



2.  Bilateral Hearing Loss

The Board is aware that the veteran has maintained that his 
current bilateral hearing loss is a result of having been 
exposed to "loud explosions" while demolishing base camp 
during military service.  (See, letter from the veteran, 
received by the RO in February 2006).  

While the veteran maintains that his current bilateral 
hearing loss is related to his military service, review of 
the claims file shows that he did not reported any hearing 
loss in service, or in the decades immediately following 
service.  To this end, service medical records are entirely 
negative for complaints or treatment pertaining to hearing 
loss.  In addition, when the veteran initially filed a claim 
at VA for service connection at the RO in 1946, shortly after 
service discharge, bilateral hearing loss was not listed as a 
disability for which he was seeking compensation.  (See, VA 
Form 526, Veterans Application for Compensation Or Pension, 
received by the RO in April 1946).  

There is no evidence within the first post-service year of 
any hearing loss to warrant service connection on a 
presumptive basis.  Rather, VA treatment records first 
reported hearing loss in March 2000, decades after service 
discharge in February 1946.  (See, VA outpatient report, 
dated in March 2000, containing a notation that the veteran 
had a history hearing loss).  Bilateral hearing loss for VA 
compensation purposes was not demonstrated until the veteran 
was evaluated by VA in June 2006, 60 years following service 
separation.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in the analysis of a service connection claim).  

In addition to the fact that hearing loss was not shown 
during service or within the first post-service year, there 
is no medical evidence of record linking the veteran's 
current hearing loss to his period of active duty service.  
The Board observes that the only competent opinion as to the 
etiology of the veteran's hearing loss was provided by a VA 
audiologist in June 2006.  The report of the 2006 examination 
reflects that a VA audiologist concluded, after a review of 
the claims file and audiological evaluation of the veteran, 
that bilateral hearing loss was not caused by, or a result 
of, military service.  In reaching the foregoing conclusion, 
the VA audiologist specifically pointed to an absence of 
hearing loss during military service, and to the lack of any 
showing of hearing loss to a compensable degree within one 
year of service discharge.  The VA audiologist also found it 
significant that while the veteran had filed a claim for 
disability [compensation] shortly after service discharge, he 
did not list hearing loss as a complaint at that time.  
Finally, the VA audiologist pointed to the dearth of private 
medical records documenting diagnosis and/or treatment of 
hearing loss after service discharge, and to the fact that 
the veteran had a history of long term occupational noise 
exposure as a machinist for 35 years following discharge from 
the military.  

Based on a review of the foregoing evidence, and after 
consideration of the applicable laws and regulations, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for hearing loss.  
As noted above, the veteran's hearing loss is not shown to 
have been diagnosed or objectively manifested during service 
or for many years thereafter.  The available evidence 
suggests that he had post-service exposure to noise, and the 
only medical opinion to address the matter of etiology 
consists of the report from the VA examiner, referenced 
above, who has opined that it is not likely that the 
veteran's hearing loss was caused by, or a result of, 
military service.  

The Board does not doubt that the veteran was exposed to 
noise during service.  Nevertheless, under the circumstances, 
including the lack of objective evidence of hearing loss 
until many years after service, the evidence of post-service 
noise exposure, and the uncontradicted medical opinion from 
the VA examiner, the Board can only conclude that the greater 
weight of the evidence is against the claim.  




ORDER

Service connection for PTSD is denied. 

Service connection for bilateral hearing loss is denied. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


